Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  155889 (38)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  In re PETITION OF WAYNE COUNTY                                                                     Elizabeth T. Clement,
  TREASURER FOR FORECLOSURE.                                                                                          Justices

  _________________________________________
  WAYNE COUNTY TREASURER,
          Petitioner-Appellee.
  v                                                                 SC: 155889
                                                                    COA: 337847
                                                                    Wayne CC: 16-007539-CH
  MOURICE NEAL,
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 27,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
         t0625
                                                                               Clerk